DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2012/0004702) in view of Stonikas et al. (2003/0066676).
 	Liu et al. discloses a carbon nanotube strand wire (Fig. 2) in which a plurality of carbon nanotube wires (211) each comprising a plurality of bundled carbon nanotube aggregates (211a, Fig. 4) each configured of a plurality of carbon 
 	Liu et al. does not disclose the carbon nanotube wires (211) being twisted together with a number of twists t2 which is greater than 0 and less than 2500 T/m (re claim 1).  Stonikas et al. discloses a strand wire comprising a plurality of wires (10a, 10b, 10c, 12) which are twisted together with a number of twists (t2) which is greater than 0 and less than 2500 T/m ([0038], 40 T/in = 1575 T/m).  It would have been obvious to one skilled in the art to twist the plurality carbon nanotube wires (211) of Liu et al. together with the twist t2 as taught by Stonikas et al. to increase the strand wire flexibility.
 	Modified strand wire of Liu et al. also discloses that t1 is greater than 0 T/m and t2 is greater than 0 T/m and less than 1000 T/m (re claim 2); t1 is greater than 0 T/m and t2 is greater than 0 T/m and less 500 T/m (Stonikas, [0038]) (re claim 5); t1 is greater than 0 T/m and t2 is equal to or greater than 500 T/m and less 1000 T/m (re claim 6); t1 is greater than 0 T/m and t2 is greater than 0 and less than 500 T/m (re claim 8); a coated carbon nanotube electric wire comprising the carbon nanotube strand wire according to claim 1 and an insulating coating layer (212) .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Stonikas et al. as applied to claim 1 above, and further in view of Roh (2016/0145776) and Jones, Jr. (2195592).
 	Liu et al., as modified by Stonikas et al., discloses the invention substantially as claimed including t2 being greater than 0 and less than 500 T/m.  Liu et al. does not disclose t1 being ≥ 1000 T/m and ≤ 2500 T/m and the twist direction d1 of each carbon nanotube wire is S or Z and the twist direction d2 of the strand wire is Z or S.
 	Roh discloses a wire (twisted reinforced plied-yarn 40) having a number of twists being 1000 T/m ([0051]).  It would have been obvious to one skilled in the art to apply the number of twists as taught by Roh to each carbon nanotube wire (211) of Liu et al. to meet the specific use of the resulting strand wire.
.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Stonikas et al. as applied to claims 1 and 6 above, and further in view of Jones, Jr.
 	Liu et al. and Stonikas et al. disclose the invention substantially as claimed except for the twist direction d1 of each carbon nanotube wire is S or Z and the twist direction d2 of the strand wire is Z or S.  Jones, Jr. discloses a strand wire (rope) comprising a plurality of wires (strands), wherein each of the wires has an S twist direction (right), and the strand wire (rope) has a Z twist direction (left).  It would have been obvious to one skilled in the art to apply the teaching of Jones, Jr. in the modified strand wire of Liu et al. to meet the specific design of the strand wire, less distortion.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Stonikas et al. as applied to claim 2 above, and further in view of McIntosh (3553952) and Jones, Jr.
 	Liu et al., as modified by Stonikas et al., discloses the invention substantially as claimed including t2 being ≥ 500 T/m and < 1000 T/m.  Liu et al. does not disclose t1 being ≥ 500 T/m and < 1000 T/m; and the twist direction d1 of each carbon nanotube wire is S or Z and the twist direction d2 of the strand wire is Z or S.
 	McIntosh discloses a wire (comprised of yarns, Example 3) having a number of twists which is ≥ 500 T/m and < 1000 T/m (25 T/in. = 984 T/m).  It would have been obvious to one skilled in the art to apply the number of twists as taught by McIntosh to each carbon nanotube wire of Liu et al. to meet the specific use of the resulting strand wire.
 	Jones, Jr. discloses a strand wire (rope) comprising a plurality of wires (strands), wherein each of the wires has an S twist direction (right), and the strand wire (rope) has a Z twist direction (left).  It would have been obvious to one skilled in the art to apply the teaching of Jones, Jr. in the modified strand wire of Liu et al. to meet the specific design of the strand wire, less distortion.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Stonikas et al. as applied to claim 1 above, and further in view of Chuang et al. (9322131).
 	Liu et al., as modified, discloses the invention substantially as claimed including each carbon nanotube wire (211) having a diameter of ≥ 0.01 mm and ≤ 30 mm ([0016]).  Liu et al. does not disclose an equivalent circle diameter of the strand wire being between 0.1 mm and 60 mm.  Chuang et al. discloses a strand wire (Fig. 2) having an equivalent circle diameter (279) between 0.1 mm and 60 mm (col. 7, lines 20-25). It would have been obvious to one skilled in the art to modify the strand wire of Liu et al. to have the diameter taught by Chuang et al. to meet the specific use of the resulting wire.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847